2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 1 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 2 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 3 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 4 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 5 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 6 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 7 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 8 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 9 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 10 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 11 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 12 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 13 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 14 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 15 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 16 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 17 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 18 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 19 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 20 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 21 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 22 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 23 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 24 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 25 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 26 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 27 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 28 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 29 of 30
2:18-cv-03160-DCN   Date Filed 11/20/18   Entry Number 1-2   Page 30 of 30
